Citation Nr: 1114247	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been obtained to reopen a claim for service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.

The underlying issue of entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO rating decision dated in December 1993 denied a claim of entitlement to service connection for a right ankle disorder; the Veteran was notified of this decision but did not appeal it.

2.  Evidence associated with the claims file since the December 1993 rating decision is new, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises the reasonable possibility of substantiating the previously disallowed claim of service connection for a right ankle disorder.


CONCLUSIONS OF LAW

1.  The December 1993 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received with respect to the issue of entitlement to service connection for a right ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The Board acknowledges that the VA still has duty to notify and assist the Veteran with regard to the underlying claim for service connection.  However, since this part of the appeal is being remanded, no discussion is necessary in the instant decision.  

Other Due Process Considerations

Initially, the Board observes that this appeal was certified to the Board in November 2009.  Shortly thereafter, the Veteran submitted evidence in support of his claim without a waiver of review by the agency of original jurisdiction (AOJ).  Generally, a remand would be necessary to allow the AOJ to review this evidence and readjudicate the claim on appeal.  38 C.F.R. § 20.1304(c) (2010).  In the present case, however, the Board is only reopening the claim; it is not deciding this appeal on its merits.  Thus, there is no prejudice in proceeding with its decision to reopen the claim at this time.  

Legal Criteria and Analysis

The record reflects that, prior to the current appeal, the Veteran was denied service connection for a right ankle disorder by an RO rating decision dated in December 1993.  The Veteran did not appeal this rating decision; thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  In October 2008, he submitted a claim requesting that the VA reopen this previously disallowed claim.  

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Pertinent VA regulation defines "new and material" evidence as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

At the time of the prior denial in this matter, as issued in the December 1993 rating decision, the evidence under consideration consisted of lay statements by the Veteran that he had broken his right ankle during basic training and now experiences recurring pain in this joint.  Also of record were service treatment records which contained a May 1959 notation that the Veteran was experiencing right ankle pain since removal of his cast one week earlier; a February 1962 separation examination report was silent for any subjective or objective notation of right ankle problems.  Although the Veteran indicated that he had been receiving treatment for right ankle problems since the 1980, the earliest post-service medical evidence on file was a July 1988 private treatment note which indicated that the Veteran's right ankle complaints began in September 1987 when he fell from a ladder and sustained a fracture to the fibula.  X-rays revealed an old fracture of the fibula; the diagnosis provided was intermittent synovitis.  Finally, the record contained a November 1993 VA examination report in which it was noted that the Veteran reported that he was placed on a light duty profile for two months while he wore a short-leg cast following an ankle fracture.  The examiner also recorded that the Veteran complained of on/off swelling since the in-service injury.  A slight amount of calcification was noted between the tibia and talar bones and the diagnosis provided was status post-right ankle fracture from history, manifested by complaints of recurrent, painful swelling.  

The RO, in its December 1993 rating decision, concluded that the above evidence failed to demonstrate that the Veteran's current right ankle complaints were related to military service.  While the RO acknowledged that there was evidence of a right ankle injury during service, it found that this injury did not result in any chronic residuals and that the Veteran's current complaints were related to the 1987 post-service fracture.  

Since the RO's prior final denial, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  Specifically, the record contains a letter dated in December 1993 that was written by the physician whose post-service treatment record was relied upon by the RO in its December 1993 denial.  This letter reflects that the Veteran had informed the physician, Dr. Chiappetta, that the history recorded in the July 1988 treatment note was inaccurate and that, in fact, the Veteran did not fracture his ankle in 1987.  Rather, the Veteran reported that he fractured his ankle in service and produced photographs of himself in a long-leg cast consistent with such injury as proof.  Based on this updated medical history, it was Dr. Chiappetta's opinion that the Veteran's chronic, intermittent synovitis of the right ankle was the result of the in-service, rather than the post-service, fracture.  

Also of record is a January 1994 letter from an orthopedist, Dr. Abbott, that was not previously on file.  In this letter, Dr. Abbott writes that if the Veteran did, in fact, sustain a fracture of his right ankle in 1959, and not in 1987, then it would seem that any current traumatic arthritis would be the result of the 1959 fracture.  

The above-discussed evidence was not previously on file at the time of the prior final denial; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it relates to whether the Veteran's right ankle problems are related to an in-service injury.  The Board acknowledges that these opinions appear to be based upon a lay history provided by the Veteran, rather than a review of the contemporaneous evidence, however, for purposes of determining whether to reopen a previously denied claim, the Board must presume the credibility of the evidence.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Therefore, if the lay history provided by the Veteran is to be believed, these letters would present a reasonable possibility of changing the outcome of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Board finds that new and material evidence has been submitted and the Veteran's previously denied claim of entitlement to service connection for a right ankle disorder is reopened.  


ORDER

The Veteran's previously denied claim for service connection for a right ankle disorder is reopened, and to this extent the appeal is granted.  


REMAND

Turning to the merits of the Veteran's underlying claim for service connection for a right ankle disorder, the Board finds that a remand is necessary to allow the Agency of Original Jurisdiction (AOJ) to adjudicate this claim because it has not yet done so.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (holding that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits unless the Board secures a waiver from a claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits).  A remand is also needed so that the AOJ might review and consider the evidence submitted by the Veteran following certification of this appeal.  See 38 C.F.R. § 20.1304(c) (2010).  Finally, further development is necessary to associate relevant outstanding service and post-service evidence which may assist the Veteran in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

Specifically, the Board finds that the AOJ should conduct a search of clinical records at the medical facilities at Fort Devens and Fort Dix for any records pertaining to the Veteran for the period from March 1, 1959, to May 31, 1959.  As discussed above, the service treatment records show that the Veteran was seen in May 1959 for complaints of right ankle pain following the removal of a cast.  There are no records, however, pertaining to a right ankle injury or treatment with a cast.  Absent some indication that such records do not exist or that efforts to obtain them would be futile, the VA has not fulfilled its duty to assist the Veteran in substantiating his lay assertions that he fractured his ankle during basic training.  See 38 C.F.R. § 3.159(c)(3) (2010).  

The AOJ should also contact the Veteran and ask him to submit any additional information or evidence pertaining to treatment for right ankle problems prior to his 1987 injury.  Finally, as alluded to in the above decision, the Veteran should be scheduled for a VA examination for the purpose of obtaining an opinion regarding the etiology of his right ankle problems that is based on a review of all the evidence of record, including the lay history provided by the Veteran to Drs. Chiappetta and Abbott in 1993 and 1994, respectively.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  The examiner should consider all right ankle disorders noted by the evidence and the Veteran to be related to his in-service injury, including arthritis, gout, and synovitis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to either (a) submit any treatment records pertaining to evaluation or treatment for right ankle problems dated prior to the 1987 injury, or (b) provide information sufficient to allow the VA to obtain such treatment records, including the date(s) of treatment, the address of the facility, and a completed consent form.  

2.  Contact the appropriate source(s) to obtain any outstanding clinical records, including any inpatient records, outpatient records, emergency room records, or radiographic reports, from the medical facility at Fort Devens, Massachusetts, for the period from April 1, 1959, to May 31, 1959.  It should be noted that these records may be filed under the name of the facility, and not the Veteran.  All efforts to obtain these records should be documented in the claims file and any response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  Contact the appropriate source(s) to obtain any outstanding clinical records, including any inpatient records, outpatient records, emergency room records, or radiographic reports, from the medical facility at Fort Dix, New Jersey, for the period from February 6, 1959, to April 30, 1959.  It should be noted that these records may be filed under the name of the facility, and not the Veteran.  All efforts to obtain these records should be documented in the claims file and any response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

4.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any right ankle disorder, including arthritis, gout, and synovitis.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current right ankle disorder(s), including arthritis, gout, or synovitis, is related in any part to the Veteran's military service, to include a right ankle injury incurred during basic training which required casting.  Any opinion should be accompanied by a rationale that includes any pertinent findings from the record and considers both the medical and lay evidence, including the lay history provided by the Veteran in the letters written to Drs. Chiappetta and Abbott in December 1993 and January 1994, respectively.  

5.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the issue on appeal.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


